Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 28, 2022

                                        No. 04-22-00311-CR

                                    EX PARTE Otis GREER

                  From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1992CR1623W-W4
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

Sitting: Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

       It is so ORDERED on this 28th day of July, 2022.

                                                                      PER CURAIM



       ATTESTED TO: _______________________________
                    MICHAEL A. CRUZ, Clerk of Court